



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario College of
    Pharmacists v. 1724665 Ontario Inc. (Global Pharmacy Canada), 2013 ONCA 394

DATE: 20130611

DOCKET: C56771 and
    C56805

Gillese, Epstein and Lauwers JJ.A.

IN THE MATTER of the
Drug and
    Pharmacies Regulation Act
, R.S.O. 1990, c.H.4, s. 162, and the
Health
    Professions Procedural Code
, s. 87, being Schedule 2 to the
Regulated
    Health Professions Act
,
1991
, S.O. 1991, c. 18, and deemed to be
    part of the
Pharmacy Act
,
1991
, S.O. 1991, c.36;

BETWEEN

Ontario College of Pharmacists

Applicant (Respondent)

and

1724665 Ontario Inc., c.o.b. as Global Pharmacy
    Canada,
RX Processing Services Inc.
,
Richard Petko
,
Frank Stacho
,
Global Pharmacy Canada, Inc., David Billings and Wade Onuffer

Respondents (
Appellants
)

Alan J. Lenczner, Q.C.,  and Dena N. Varah, for the
    appellants RX Processing Services Inc., Richard Petko and Frank Stacho

John J. Chapman, for the appellants Global Pharmacy
    Canada, Inc., David Billings and Wade Onuffer

Linda R. Rothstein, Nick Coleman and Jean-Claude Killey,
    for the respondent

Heard: April 22, 2013

On appeal from the judgment of Justice Janet Wilson of
    the Superior Court of Justice dated March 15, 2013, with reasons reported at
    2012 ONSC 5804.

ADDENDUM

[1]

On consent of the College of Pharmacists, the judgment of this court released
    on June 10, 2013, is suspended until June 25, 2013 to allow for an orderly
    winding­down of the current operations of RX Processing Services Inc.

E.E. Gillese
    J.A.

Gloria Epstein J.A.

P. Lauwers J.A.


